Title: Cash Accounts, August 1764
From: Washington, George
To: 



[August 1764]




Cash



Augt 26—
To Captn [Sampson] Darrel
£ 3. 5.0



To Postage of Strays
0. 7.0



Contra



Augt  3—
By Collo. Fairfax’s Groom 10/—Postage Letters 6/9
0.16.9



By William Carlin Taylors Acct £3.16.2 Ditto for Mastr Custis Do Do .7.6
4. 3.8


9—
By Turner Crump
3. 0.0


12—
By Water Mellons 1/—By Onion’s 5/
0. 6.0


15—
By Mulatto Jacks ferriage 2/
0. 2.0


20—
By Jno. Bennet bringing 2 Hhds of Tobo in Jos. Thompson’s Waggen from Frederick
2. 3.0


21—
By Mr [William] Ramsay for Balle Accts
13.17.2


22—
By a Sorrel Mare bought of Mr L[un]d Washington
12. 0.0


24—
By Thomas Collett Brickwork
1.10.0


25—
By Jno. Chowning—lent
3. 0.0



By Captn [John] Posey money lent
10. 0.0


26—
By Mr [Charles] Green Balle Acct
4. 7.7 1/2


27—
By Exps. at Trammels 5/6. Do at Leesburg 10/3
0.15.9


29—
By Edwd Voilet
22. 0.0


30—
By 1 dark bay mare of Farrel Littleton
8. 0.0



By my Negroe Joe 2/6. By Gerrd Bowling 12/6
0.15.0


31—
By Expences at Leesburg 11/9—Do at Tramls 4/6
0.16.3


